Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that each of the cited art, Creasey (US 20150019043), Oguro (US 20180284789), and Wang (US 20180370502) teaches the amended features of independent claim 1, in particular “determining that a first distance between a first object extending from air and ground is smaller than a preset distance; determining the first object is a first obstacle;”. That Creasey, in particular only discloses determining or detecting an obstacle but not the above limitations. Still further, that Oguro discloses determining an object is the air as an obstacle, and Wang discloses measuring the distance between a vehicle and an object in the path of travel of the vehicle, but neither of these meet the newly amended limitations. 
Indeed, none of Creasey, Oguro, and Wang teach these new limitations and as such, new grounds of rejection are necessitated by the amendment. As such, claim 1 has been rejected over Creasey in view of new reference Shimomura (JP H1062162), and a full rejection addressing each and every limitation of independent claim 1 has been given below. 
As such, this argument is moot. 
Applicant argues independent claims 7 and 13 have been amended to recite similar features as claim 1 and therefore are allowable for the same reasons. 
This argument is moot for the same reasons as given above and the combination of Creasey and Shimomura has been used to address each and every limitation of both of these claims. 
Applicant argues the dependent claims which depend on either independent claim 1, 7, or 13 are allowable by virtue of their dependency on an allegedly allowable base claim.  
This argument is unpersuasive as each of the independent claims have been fully rejected. 
Additionally, claim 6 was previously not written into any heading section, this minor informality has been fixed. Likewise, claims 3, 9, and 15 were previously in the wrong heading of the 103 rejections, this has been fixed and they are now properly labeled as being rejected over Creasey in view of Shimomura, Oguro, and Wang. Additional minor informalities have also been remedied without changing the content of the rejection. This does not represent new grounds of rejection, but rather only the fixing of minor informalities. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 10, 12, 13, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Creasey et al. (US 20150019043) in view of Shimomura et al. (JP H1062162).
In regards to claim 1, Creasey teaches an obstacle avoidance method for an autonomous driving vehicle (Fig 3), comprising: 
in response to determining that there are one or more obstacles including the first obstacle in a preset travel path, transmitting obstacle information to a preset terminal device so that the preset terminal device displays the obstacle information on a display page of the preset terminal device, the obstacle information including an image of the obstacle and position information; ([0025] in step 302, when a safety alert is issued by the vehicle, a remote operator console receives the alert indicating the vehicle has detected an obstacle or hazard, in step 304 the remote operator console then receives and displays a video stream from the vehicle pointing towards the hazard.)
receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, wherein the category information is used to indicate a category of the obstacle; ([0025], [0027]-[0033] in step 304 video streams of the hazard are sent to the remote operator console, in step 308 the operator of the remote operator console is prompted to identify if the hazard should be ignored. Regardless of if the hazard is chosen to be ignored, the hazard is continuously monitored until the hazard is cleared in later method steps. As the hazard can be ignored, it is placed into a category of being either an ignored hazard or a not ignored hazard.) and 
determining an obstacle avoidance instruction of the autonomous driving vehicle according to the category of the obstacle indicated by the category information. ([0002], [0011] when the hazard is not ignored, conventional hazard obstacle avoidance occurs, changing the vehicle’s course to avoid the hazard. [0030] operator may be prompted to not continue driving.)
Creasey also teaches an operator determining if a hazard may be ignored or is a false positive ([0026]) and at least when it is not ignored then it must be an obstacle.
Creasey does not teach
determining that a first distance between a first object extending from air and ground is smaller than a preset distance; 
determining the first object is a first obstacle; 
However, Shimomura teaches checking if the height of the own vehicle is higher than the height of an object in front of the vehicle and activating an alarm or braking when the vehicle is higher than the object (translation page 24, lines 1-11). This is a determination of whether an object ahead of the vehicle acts as an obstacle, where an obstacle is an object understood to interfere with the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the hazard control method of Creasey by incorporating the teachings of Shimomura, such that the height of an object is assessed and compared with the height of a vehicle to determine if the object will interfere with the vehicle or a collision will occur. 
The motivation to do so is that, as acknowledged by Shimomura, such a comparison allows for a better assessment of whether a collision will occur and preventative control to mitigate or prevent such a collision (translation page 23 lines 40-44).

In regards to claim 4, Creasey, as modified by Shimomura, teaches the method according to claim 1, wherein before the receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, the method further comprises: 
sending, to the preset terminal device, prompt information for indicating the obstacle in the preset driving path, so that the preset terminal device plays the prompt information. ([0025] remote operator console waits to receive safety alerts from vehicle which indicates a hazard in the path of the vehicle. This happens before the video is transmitted to the remote operator console from the vehicle. [0027]-[0033] the operator of the remote operator console may be given prompts showing video of the hazard, decide whether to ignore the hazard, and whether to continue driving.)

In regards to claim 6, Creasey, as modified by Shimomura, teaches the method according to claim 1, wherein before the receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, the method further comprises: 
based on acquired current environment data of the autonomous driving vehicle, determining whether there is the obstacle in the preset travel path. ([0025] remote operator console waits to receive safety alerts from vehicle which indicates a hazard in the path of the vehicle. This happens before the video is transmitted to the remote operator console from the vehicle.)

In regards to claim 7, Creasey teaches an electronic device (Fig 1) comprising: 
one or more processors; ([0013] both vehicle and remote operator console have at least one processor.)
a storage apparatus storing one or more programs, ([0013] both vehicle and remote operator console have memory, [0039] memory has programs stored.)
wherein, the one or more programs when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising: ([0013] processors read memory and perform operations.)
in response to determining that there are one or more obstacles including the first obstacle in a preset travel path, transmitting obstacle information to a preset terminal device so that the preset terminal device displays the obstacle information on a display page of the preset terminal device, the obstacle information including an image of the obstacle and position information; ([0025] when a safety alert is issued by the vehicle, a remote operator console receives the alert indicating the vehicle has detected an obstacle or hazard, the remote operator console then receives and displays a video stream from the vehicle pointing towards the hazard.)
receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, wherein the category information is used to indicate a category of the obstacle; ([0025], [0027]-[0033] video streams of the hazard are sent to the remote operator console, the operator of the remote operator console is prompted to identify if the hazard should be ignored. Regardless of if the hazard is chosen to be ignored, the hazard is continuously monitored until the hazard is cleared. As the hazard can be ignored, it is placed into a category of being either an ignored hazard or a not ignored hazard.) and 
determining an obstacle avoidance instruction of the autonomous driving vehicle according to the category of the obstacle indicated by the category information. ([0002], [0011] when the hazard is not ignored, conventional hazard obstacle avoidance occurs, changing the vehicle’s course to avoid the hazard. [0030] operator may be prompted to not continue driving.)
Creasey also teaches an operator determining if a hazard may be ignored or is a false positive ([0026]) and at least when it is not ignored then it must be an obstacle.
Creasey does not teach: 
determining that a first distance between a first object extending from air and ground is smaller than a first predetermined distance;
determining the first object is a first obstacle;
However, Shimomura teaches checking if the height of the own vehicle is higher than the height of an object in front of the vehicle and activating an alarm or braking when the vehicle is higher than the object (translation page 24, lines 1-11). This is a determination of whether an object ahead of the vehicle acts as an obstacle, where an obstacle is an object understood to interfere with the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the hazard control system of Creasey by incorporating the teachings of Shimomura, such that the height of an object is assessed and compared with the height of a vehicle to determine if the object will interfere with the vehicle or a collision will occur. 
The motivation to do so is that, as acknowledged by Shimomura, such a comparison allows for a better assessment of whether a collision will occur and preventative control to mitigate or prevent such a collision (translation page 23 lines 40-44).

In regards to claim 10, Creasey, as modified by Shimomura teaches the electronic device according to claim 7, wherein before the receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, the operations further comprise: 
sending, to the preset terminal device, prompt information for indicating the obstacle in the preset driving path, so that the preset terminal device plays the prompt information. ([0025] remote operator console waits to receive safety alerts from vehicle which indicates a hazard in the path of the vehicle. This happens before the video is transmitted to the remote operator console from the vehicle. [0027]-[0033] the operator of the remote operator console may be given prompts showing video of the hazard, decide whether to ignore the hazard, and whether to continue driving.)

In regards to claim 12, Creasey, as modified by Shimomura, teaches the electronic device according to claim 7, wherein before the receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, the operations further comprise: 
based on acquired current environment data of the autonomous driving vehicle, determining whether there is the obstacle in the preset travel path. ([0025] remote operator console waits to receive safety alerts from vehicle which indicates a hazard in the path of the vehicle. This happens before the video is transmitted to the remote operator console from the vehicle.)

In regards to claim 13, Creasey teaches a non-transitory computer readable medium storing a computer program, wherein the program when executed by a processor causes the processor to perform operations, the operations comprising: ([0039] operation stored on non-transitory computer readable medium or mediums executed by processor or processors.)
in response to determining that there are one or more obstacles including the first obstacle, transmitting obstacle information to a preset terminal device so that the preset terminal device displays the obstacle information on a display page of the preset terminal device, the obstacle information including an image of the obstacle and position information; ([0025] when a safety alert is issued by the vehicle, a remote operator console receives the alert indicating the vehicle has detected an obstacle or hazard, the remote operator console then receives and displays a video stream from the vehicle pointing towards the hazard.)
receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, wherein the category information is used to indicate a category of the obstacle; ([0025], [0027]-[0033] video streams of the hazard are sent to the remote operator console, the operator of the remote operator console is prompted to identify if the hazard should be ignored. Regardless of if the hazard is chosen to be ignored, the hazard is continuously monitored until the hazard is cleared. As the hazard can be ignored, it is placed into a category of being either an ignored hazard or a not ignored hazard.) and 
determining an obstacle avoidance instruction of the autonomous driving vehicle according to the category of the obstacle indicated by the category information. ([0002], [0011] when the hazard is not ignored, conventional hazard obstacle avoidance occurs, changing the vehicle’s course to avoid the hazard. [0030] operator may be prompted to not continue driving.)
Creasey also teaches an operator determining if a hazard may be ignored or is a false positive ([0026]) and at least when it is not ignored then it must be an obstacle.
Creasey does not teach:
determining that a first distance between a first object extending from air and ground is smaller than a first preset distance; 
determining the first object is a first obstacle; 
However, Shimomura teaches checking if the height of the own vehicle is higher than the height of an object in front of the vehicle and activating an alarm or braking when the vehicle is higher than the object (translation page 24, lines 1-11). This is a determination of whether an object ahead of the vehicle acts as an obstacle, where an obstacle is an object understood to interfere with the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the hazard control instructions of Creasey by incorporating the teachings of Shimomura, such that the height of an object is assessed and compared with the height of a vehicle to determine if the object will interfere with the vehicle or a collision will occur. 
The motivation to do so is that, as acknowledged by Shimomura, such a comparison allows for a better assessment of whether a collision will occur and preventative control to mitigate or prevent such a collision (translation page 23 lines 40-44).

In regards to claim 16, Creasey, as modified by Shimomura, teaches the computer readable medium according to claim 13, wherein before the receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, the operations further comprise: 
sending, to the preset terminal device, prompt information for indicating the obstacle in the preset driving path, so that the preset terminal device plays the prompt information. ([0025] remote operator console waits to receive safety alerts from vehicle which indicates a hazard in the path of the vehicle. This happens before the video is transmitted to the remote operator console from the vehicle. [0027]-[0033] the operator of the remote operator console may be given prompts showing video of the hazard, decide whether to ignore the hazard, and whether to continue driving.)

In regards to claim 18, Creasey, as modified by Shimomura, teaches the computer readable medium according to claim 13, wherein before the receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, the operations further comprise: 
based on acquired current environment data of the autonomous driving vehicle, determining whether there is the obstacle in the preset travel path. ([0025] remote operator console waits to receive safety alerts from vehicle which indicates a hazard in the path of the vehicle. This happens before the video is transmitted to the remote operator console from the vehicle.)

In regards to claim 19, Shimomura teaches checking if the height of the own vehicle is higher than the height of an object in front of the vehicle and activating an alarm or braking when the vehicle is higher than the object (translation page 24, lines 1-11). This is a determination of whether an object ahead of the vehicle acts as an obstacle, where an obstacle is an object understood to interfere with the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the hazard control method of Creasey, as already modified by Shimomura, by further incorporating the teachings of Shimomura, such that the height of an object is assessed and compared with the height of a vehicle to determine if the object will interfere with the vehicle or a collision will occur. 
The motivation to do so is the same as given for claim 1 above and laid out by Shimomura. 

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Creasey in view Shimomura, in further view of Oguro et al. (US 20180284789).
In regards to claim 2, Creasey, as modified by Shimomura, teaches the method according to claim 1, wherein the transmitting obstacle information to the preset terminal device in response to determining that there are one or more obstacles including the first obstacle in the preset travel path so that the preset terminal device displays the obstacle information in the display page of the preset terminal comprises: 
Creasey, as modified by Shimomura, does not teach: 
in response to determining that there is the obstacle in the preset travel path, determining reference category information of the obstacle using a pre-trained obstacle category recognition model, wherein the reference category information is used to indicate whether the obstacle belongs to a negligible obstacle; and 
transmitting the obstacle information to the preset terminal device so that the preset terminal device displays the obstacle information on the display page of the preset terminal, in response to the reference category information indicating that the obstacle does not belong to the negligible obstacle; wherein 
the obstacle category recognition model is obtained by training an initial obstacle category recognition model using a plurality of pieces of historical obstacle information and a plurality of pieces of historical category information of the plurality of historical obstacles respectively set according to the plurality of historical obstacle information, and is configured for determining the reference category information of the obstacle according to the obstacle information.
However, Oguro teaches comparing the information of an obstacle with reference information stored of typical road obstacles, specifically the sizes, shapes, and colors are compared ([0077]). As the reference information is typical, it is historical obstacle information and it must be pre-trained with this historical information. The size and type of the obstacle are determined through a camera and digitized for comparison ([0076]). All this must be done through a model. Based on this information, a necessity of avoidance may be determined ([0092]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the hazard control method of Creasey, as already modified by Shimomura, by incorporating the teachings of Oguro, such that after video information of the vehicle is transmitted to the remote operator console, the size, shape, and color of a hazard is identified and compared with typical, and therefore historical, road obstacle information to identify the hazard using a model trained on the historical information, and this identification result is used to categorize the object when determining avoidance. 
The motivation to do so is that, as acknowledged by Oguro, such a modification allows for improved safety ([0004]). 

In regards to claim 8, Creasey, as modified by Shimomura, teaches the electronic device according to claim 7, wherein the transmitting obstacle information to the preset terminal device in response to determining that there are one or more obstacles including the first obstacle in the preset travel path so that the preset terminal device displays the obstacle information in the display page of the preset terminal comprises: 
Creasey, as modified by Shimomura, does not teach: 
in response to determining that there is the obstacle in the preset travel path, determining reference category information of the obstacle using a pre-trained obstacle category recognition model, wherein the reference category information is used to indicate whether the obstacle belongs to a negligible obstacle; and 
transmitting the obstacle information to the preset terminal device so that the preset terminal device displays the obstacle information on the display page of the preset terminal, in response to the reference category information indicating that the obstacle does not belong to the negligible obstacle; wherein 
the obstacle category recognition model is obtained by training an initial obstacle category recognition model using a plurality of pieces of historical obstacle information and a plurality of pieces of historical category information of the plurality of historical obstacles respectively set according to the plurality of historical obstacle information, and is configured for determining the reference category information of the obstacle according to the obstacle information.
However, Oguro teaches comparing the information of an obstacle with reference information stored of typical road obstacles, specifically the sizes, shapes, and colors are compared ([0077]). As the reference information is typical, it is historical obstacle information and it must be pre-trained with this historical information. The size and type of the obstacle are determined through a camera and digitized for comparison ([0076]). All this must be done through a model. Based on this information, a necessity of avoidance may be determined ([0092]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the hazard control system of Creasey, as already modified by Shimomura, by incorporating the teachings of Oguro, such that after video information of the vehicle is transmitted to the remote operator console, the size, shape, and color of a hazard is identified and compared with typical, and therefore historical, road obstacle information to identify the hazard using a model trained on the historical information, and this identification result is used to categorize the object when determining avoidance. 
The motivation to do so is that, as acknowledged by Oguro, such a modification allows for improved safety ([0004]).

In regards to claim 14, Creasey, as modified by Shimomura, teaches the computer readable medium according to claim 13, wherein the transmitting obstacle information to the preset terminal device in response to determining that there are one or more obstacles including the first obstacle in the preset travel path so that the preset terminal device displays the obstacle information in the display page of the preset terminal comprises: 
Creasey, as modified by Shimomura, does not teach: 
in response to determining that there is the obstacle in the preset travel path, determining reference category information of the obstacle using a pre-trained obstacle category recognition model, wherein the reference category information is used to indicate whether the obstacle belongs to a negligible obstacle; and 
transmitting the obstacle information to the preset terminal device so that the preset terminal device displays the obstacle information on the display page of the preset terminal, in response to the reference category information indicating that the obstacle does not belong to the negligible obstacle; wherein 
the obstacle category recognition model is obtained by training an initial obstacle category recognition model using a plurality of pieces of historical obstacle information and a plurality of pieces of historical category information of the plurality of historical obstacles respectively set according to the plurality of historical obstacle information, and is configured for determining the reference category information of the obstacle according to the obstacle information.
However, Oguro teaches comparing the information of an obstacle with reference information stored of typical road obstacles, specifically the sizes, shapes, and colors are compared ([0077]). As the reference information is typical, it is historical obstacle information and it must be pre-trained with this historical information. The size and type of the obstacle are determined through a camera and digitized for comparison ([0076]). All this must be done through a model. Based on this information, a necessity of avoidance may be determined ([0092]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the hazard control instructions of Creasey, as already modified by Shimomura, by incorporating the teachings of Oguro, such that after video information of the vehicle is transmitted to the remote operator console, the size, shape, and color of a hazard is identified and compared with typical, and therefore historical, road obstacle information to identify the hazard using a model trained on the historical information, and this identification result is used to categorize the object when determining avoidance. 
The motivation to do so is that, as acknowledged by Oguro, such a modification allows for improved safety ([0004]).

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Creasey in view of Shimomura, in further view of Wang et al. (US 20180370502).
In regards to claim 5, Creasey, as modified by Shimomura, teaches the method according to claim 1, wherein the determining an obstacle avoidance instruction of the autonomous driving vehicle according to the category of the obstacle indicated by the category information comprises: 
Creasey, as modified by Shimomura, does not teach:
in response to the category information indicating that the obstacle does not belong to a negligible obstacle, inputting current state information and the obstacle information of the autonomous driving vehicle to a pre-trained obstacle avoidance model to generate an obstacle avoidance instruction, wherein the obstacle avoidance model is obtained by training an initial obstacle avoidance model using a plurality of historical obstacle avoidance records.
However, Wang teaches a neural network determining braking behavior trained on past braking behaviors from either a test course or real world information ([0036]). This is an obstacle avoidance or mitigation model that generates obstacle avoidance instructions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the hazard control method of Creasy, as already modified by Shimomura, by incorporating the teachings of Wang, such that a neural network is used to model obstacle avoidance in the form of braking control trained on historical obstacle avoidance records. 
The motivation to do so is that, as acknowledged by Wang, such a modification allows for continuous learning of braking routines, which in turn allows for better reactions ([0048]) and improved safety ([0004]). 

In regards to claim 11, Creasey, as modified by Shimomura, teaches the electronic device according to claim 7, wherein the determining an obstacle avoidance instruction of the autonomous driving vehicle according to the category of the obstacle indicated by the category information comprises: 
Creasey, as modified by Shimomura, does not teach:
in response to the category information indicating that the obstacle does not belong to a negligible obstacle, inputting current state information and the obstacle information of the autonomous driving vehicle to a pre- trained obstacle avoidance model to generate an obstacle avoidance instruction, wherein the obstacle avoidance model is obtained by training an initial obstacle avoidance model using a plurality of historical obstacle avoidance records.
However, Wang teaches a neural network determining braking behavior trained on past braking behaviors from either a test course or real world information ([0036]). This is an obstacle avoidance or mitigation model that generates obstacle avoidance instructions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the hazard control system of Creasy, as already modified by Shimomura, by incorporating the teachings of Wang, such that a neural network is used to model obstacle avoidance in the form of braking control trained on historical obstacle avoidance records. 
The motivation to do so is that, as acknowledged by Wang, such a modification allows for continuous learning of braking routines, which in turn allows for better reactions ([0048]) and improved safety ([0004]). 

In regards to claim 17, Creasey, as modified by Shimomura, teaches the computer readable medium according to claim 13, wherein the determining an obstacle avoidance instruction of the autonomous driving vehicle according to the category of the obstacle indicated by the category information comprises: 
Creasey, as modified by Shimomura, does not teach:
in response to the category information indicating that the obstacle does not belong to a negligible obstacle, inputting current state information and the obstacle information of the autonomous driving vehicle to a pre-trained obstacle avoidance model to generate an obstacle avoidance instruction, wherein the obstacle avoidance model is obtained by training an initial obstacle avoidance model using a plurality of historical obstacle avoidance records. 
However, Wang teaches a neural network determining braking behavior trained on past braking behaviors from either a test course or real world information ([0036]). This is an obstacle avoidance or mitigation model that generates obstacle avoidance instructions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the hazard control instructions of Creasy, as modified by Shimomura, by incorporating the teachings of Wang, such that a neural network is used to model obstacle avoidance in the form of braking control trained on historical obstacle avoidance records. 
The motivation to do so is that, as acknowledged by Wang, such a modification allows for continuous learning of braking routines, which in turn allows for better reactions ([0048]) and improved safety ([0004]). 

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Creasey in view of Shimomura and Oguro, in further view of Wang.
In regards to claim 3, Creasey, as modified by Shimomura, teaches the method according to claim 2, wherein before the receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, the method further comprises: 
Creasey, as modified by Shimomura, does not teach:
determining a distance between the obstacle and the autonomous driving vehicle in response to the reference category information indicating that the obstacle does not belong to the negligible obstacle; and 
in response to the distance being smaller than a preset distance threshold, generating an instruction for decelerating.
However, Wang teaches it is conventional and background to autonomous braking systems to generate a braking command when a vehicle determines that an object is below a predetermined threshold distance from the vehicle ([0004]). The objects and distances are determined using imaging and ranging sensors on the vehicle ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the hazard control method of Creasey, as already modified by Shimomura, by incorporating the teachings of Wang, such that when the object is observed by the vehicle sensor as explained in Creasey, the distance to the object is also checked and compared with a threshold value and that when the distance is below the threshold value, the vehicle begins to decelerate automatically. 
The motivation to do so is that, as acknowledged by Wang, this enhances the safety of motor vehicles and the occupants of motor vehicles ([0004]). 

In regards to claim 9, Creasey, as modified by Shimomura, teaches the electronic device according to claim 8, wherein before the receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, the operations further comprise: 
Creasey, as modified by Shimomura, does not teach:
determining a distance between the obstacle and the autonomous driving vehicle in response to the reference category information indicating that the obstacle does not belong to the negligible obstacle; and 
in response to the distance being smaller than a preset distance threshold, generating an instruction for decelerating.
However, Wang teaches it is conventional and background to autonomous braking systems to generate a braking command when a vehicle determines that an object is below a predetermined threshold distance from the vehicle ([0004]). The objects and distances are determined using imaging and ranging sensors on the vehicle ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the hazard control system of Creasey, as already modified by Shimomura, by incorporating the teachings of Wang, such that when the object is observed by the vehicle sensor as explained in Creasey, the distance to the object is also checked and compared with a threshold value and that when the distance is below the threshold value, the vehicle begins to decelerate automatically. 
The motivation to do so is that, as acknowledged by Wang, this enhances the safety of motor vehicles and the occupants of motor vehicles ([0004]).

In regards to claim 15, Creasey, as modified by Shimomura, teaches the computer readable medium according to claim 14, wherein before the receiving category information of the obstacle transmitted by the preset terminal device and inputted according to the displayed obstacle information, the operations further comprise: 
Creasey, as modified by Shimomura, does not teach: 
determining a distance between the obstacle and the autonomous driving vehicle in response to the reference category information indicating that the obstacle does not belong to the negligible obstacle; and 
in response to the distance being smaller than a preset distance threshold, generating an instruction for decelerating.
However, Wang teaches it is conventional and background to autonomous braking systems to generate a braking command when a vehicle determines that an object is below a predetermined threshold distance from the vehicle ([0004]). The objects and distances are determined using imaging and ranging sensors on the vehicle ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the hazard control instructions of Creasey, as already modified by Shimomura, by incorporating the teachings of Wang, such that when the object is observed by the vehicle sensor as explained in Creasey, the distance to the object is also checked and compared with a threshold value and that when the distance is below the threshold value, the vehicle begins to decelerate automatically. 
The motivation to do so is that, as acknowledged by Wang, this enhances the safety of motor vehicles and the occupants of motor vehicles ([0004]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Creasey in view of Shimomura, in further view of Zhang et al. (DE 102009050501).
In regards to claim 20, Creasey, as modified by Shimomura, teaches the method according to claim 1.
Creasey, as modified by Shimomura, does not teach:
wherein the method further comprises determining a height of a second object on the ground; determining that the height of the second object is greater than a second preset distance; and determining the second object as a second obstacle.
However, Zhang teaches classifying objects based on their height, either as a first category of ground when below a set minimum height, a second category between the ground minimum height and another height, or a third category of above the other height (translation page 13 lines 37-44). 
The motivation to do so is that, as acknowledged by Zhang, such an incorporating allows for better determining a free path for the vehicle to travel in and therefore improved vehicle control (translation page 13 lines 45-50). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sathyanarayanna et al. (US 20180365533) teaches determining when an object is within a threshold distance and determining avoidance based on trained models. 
Takagaki et al. (US 20190023267) teaches determining a longitudinal distance and threshold and adjusting the deceleration of the vehicle based on this distance and threshold. 
Zych (US 20190176684) teaches assessing whether an object is an obstacle at least in part on whether the object is located above a height threshold indicating it is not traveling on the same path of the vehicle. 
Gupta et al. (US 20160274239) teaches assessing the lowest height of an object and determining if the height of the vehicle is above the obstacle lowest height. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./							
Examiner, Art Unit 3661    	

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661